Appeal by the employer and its carrier from a decision and an award of the Workmen’s Compensation Board for injuries sustained by claimant, an outside salesman of roofing and siding materials employed on a six-day-week basis, while engaged in a game of softball at a picnic held at a public park on Saturday, July 11,1959. The sole issue presented is whether or not the injuries arose out of and in the course of employment. There was substantial evidence supportive of the board’s finding that the off-premises recreational activity of which the game was a part was devised, sponsored and controlled by the branch manager of the employer in connection with a sales promotion program designed to enure to its business advantage. We think the case falls within our decisions in Matter of Dodge v. Wm. J. Keller, Inc. (279 App. Div. 959, affd. 304 N. Y. 792); Matter of Fagan v. Albany Evening Union Co. (261 App. Div. 861), and Matter of Mack v. State St. Mill Bargain Center (17 A D 2d 1006). Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ.